DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 4/14/20, wherein:
Claims 1-9 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUURA ET AL (US 2018/0024521).  Herein after MATSUURA
As for independent claim 1, MATSUURA discloses a robot operating device, comprising: a camera that is attached to a distal end of a robot arm or a position adjacent to the distal end and that acquires an image {see at least figure 1, item 3}; a display that displays the image acquired by the camera {see at least figure 1, item 41, pars. 0095-0096}; an operation-accepting unit which accepts an operation that is performed by an operator on the image displayed on the display {see at least figure 1, item 42 (operation equipment); pars. 0095-0097}; and a controller which moves the 
As for dep. claim 2, MATSUURA discloses wherein the operation-accepting unit accepts an operation for specifying an arbitrary position in the image displayed on the display, and the controller moves the robot arm so as to move the specified position towards a predetermined position in the image based on the operation for specifying the position, said operation being accepted by the operation-accepting unit {see at least figures 1, 2, 18, 20 and at least pars. 0175, 0205}. 
As for dep. claim 3, MATSUURA discloses wherein the controller calculates a relationship between a stroke of the robot arm and a movement amount of an object in the image and, based on the calculated relationship, and the controller also calculates the stroke of the robot arm necessary for moving the specified position to the predetermined position {see at least figures 2, 9, 10-13 and 22-29}. 
As for dep. claim 4, MATSUURA discloses wherein the operation-accepting unit accepts an operation of a zoom command for the image displayed on the display, and the controller moves the robot arm so as to move the camera in an optical axis direction of the camera based on the operation of the zoom command accepted by the operation-accepting unit {see at least pars. 0074, 0080, and 00894}. 
As for dep. claim 5, MATSUURA discloses wherein the operation-accepting unit accepts an operation of a rotation command on the image displayed on the display, and the controller moves the robot arm so as to rotate the camera about an optical axis of the camera or about an axis parallel to the optical axis based on the operation of the 
As for dep. claim 6, MATSUURA discloses wherein the operation-accepting unit includes a touch operation unit that is provided on the display and that accepts a touch operation performed by the operator {see at least par. 0097}. 
As for independent claims 8-9, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA as applied to claims above and in view of YAMADA ET AL (US 2017/0282363).  Herein after YAMADA.
As for claim 7, MATSUURA discloses claimed invention as indicated above except for a 9-axis sensor attached to the camera, and the controller estimates an orientation of the camera in a coordinate system of the robot arm based on a detected value detected by the 9-axis sensor and controls the robot arm based on the orientation of the camera.  However, such 9-axis sensor for use in the robot is taught in at least pars. 0091 of YAMADA reference.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of 
Conclusion
The following reference are cited as being of general interested:  Watanabe et al (US 2005/0102060); Mimura et al (US 2014/0046486) and Watanabe 2015/0224649).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664